           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JANE EMILIA GRAGES,               :
Administrator for the Estate of   :       CIVIL NO. 4:19-CV-1141
Kimberly Jane Donovan,            :
Deceased, et al.,                 :
                                  :
                Plaintiffs,       :
                                  :
                v.                :       (SAPORITO, M.J.)
                                  :
GEISINGER HEALTH (a/k/a           :
Geisinger Health System), et al., :
                                  :
                Defendants.       :

                                  ORDER

     AND NOW, this 10th day of March, 2020, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

          1.     The defendants’ motion to dismiss (Doc. 15) is DENIED;

         2.      The defendants shall file their answer to the complaint

within twenty-one (21) days after entry of this order.



                                          Joseph F. Saporito, Jr._
                                          JOSEPH F. SAPORITO, JR.
                                          United States Magistrate Judge
Dated: March 10, 2020




                                      1
